426 F.2d 311
Barry Dean ROGERS, by his guardian ad litem, Luther James Rogers, Appellant,v.The UNITED STATES of America, and County of Sumter, Appellees.The UNITED STATES of America, Appellant,v.COUNTY OF SUMTER, Appellee.
No. 14048.
No. 14049.
United States Court of Appeals, Fourth Circuit.
Argued June 3, 1970.
Decided June 8, 1970.

Appeals from the United States District Court for the District of South Carolina, at Florence; Charles E. Simons, Jr., Judge.
C. Weston Houck, Florence, S. C. (R. A. Palmer and John L. Nettles, Florence, S. C., on the brief), for appellant in No. 14,048.
Joseph O. Rogers, U. S. Atty., and Wistar D. Stuckey, Asst. U. S. Atty., for appellees in No. 14,048 and appellant in No. 14,049.
Howard P. King, Sumter, S. C., for appellee in No. 14,049.
Before SOBELOFF, BOREMAN and CRAVEN, Circuit Judges.
PER CURIAM:


1
We affirm for the reasons stated by the District Court. Rogers v. United States, 302 F.Supp. 699 (1969).


2
Affirmed.